                                                                                       United States District Court
                                                                                         Southern District of Texas

                                                                                            ENTERED
                        IN THE UNITED STATES DISTRICT COURT                               October 23, 2018
                                                                                         David J. Bradley, Clerk
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ADAMS EMS, INC.,                                  §
                                                  §
                       Plaintiff,                 §
                                                  §
VS.                                               §   CIVIL ACTION NO. H-18-1443
                                                  §
ALEX M. AZAR II, SECRETARY,                       §
UNITED STATES DEPARTMENT OF                       §
HEALTH AND HUMAN SERVICES                         §
                                                  §
                       Defendant.                 §

                               MEMORANDUM AND OPINION

       In May 2018, Adams EMS, Inc. sued Alex M. Azar II, the Secretary of the United States

Department of Health and Human Services (“HHS”), over a Medicare reimbursement dispute.

(Docket Entry No. 1). Adams seeks an injunction, a declaratory judgment, mandamus relief,

attorney fees, and costs. (Docket Entry No. 1 at ¶ 89). In July 2018, the court temporarily restrained

the government from recouping the alleged overpayment to Adams. (Docket Entries No. 17, 21, 22).

The parties argued the government’s motion to dismiss for lack of subject-matter jurisdiction and

Adams’s request for a preliminary injunction in August 2018. (Docket Entry No. 35). In

September, Adams supplemented its financial disclosures, the government responded, and Adams

replied. (Docket Entries No. 36, 43, 46).

       Based on the parties’ briefs, counsels’ arguments, the record, and the applicable law, the

court denies the government’s motion to dismiss. The court also enjoins the government from

withholding any Medicare receivables from Adams to recoup the alleged overpayments in the claim

pending an administrative-law-judge hearing. The reasons are set out in detail below.
I.      Background

        A.      Medicare Program and Appeal of Audited Payment Decisions

        Medicare Administrative Contractors reimburse beneficiaries’ ambulance transport when

other transport means are unavailable or inadvisable. See 42 U.S.C. § 1395x(s)(7); 42 C.F.R.

§ 410.40(d). HHS hires contractors, known as Zone Program Integrity Contractors, to complete

post-payment review of reimbursements to identify and investigate cases of suspected fraud. See

42 U.S.C. § 1395kk-1. “When a [Zone Program Integrity Contractor] identifies an overpayment,

it notifies the relevant [Medicare Administrative Contractor], which then issues a demand letter to

the provider.” Family Rehab., 886 F.3d at 499. Ambulance suppliers participating in Medicare can

appeal a Zone Program Integrity Contractor’s adverse audit. 42 U.S.C. § 1395ff. This audit and

related appeals are at issue in this case.

        The Fifth Circuit recently explained the four-step administrative appeals process available

to providers like Adams:

        First, [a provider] may submit to the [Medicare Administrative Contractor] a claim
        for redetermination of the overpayment. Second, it may ask for reconsideration from
        a Qualified Independent Contractor . . . hired by [HHS’s Centers for Medicare and
        Medicare Services] for that purpose. If the [Qualified Independent Contractor]
        affirms the [Medicare Administrative Contractor’s] determination, the [Medicare
        Administrative Contractor] may begin recouping the overpayment by garnishing
        future reimbursements otherwise due the provider.

        Third, the provider may request de novo review before an [administrative law judge]
        within the Office of Medicare Hearings and Appeals[,] an agency independent of [the
        Centers for Medicare and Medicaid Services]. The [administrative-law-judge] stage
        presents the opportunity to have a live hearing, present testimony, cross-examine
        witnesses, and submit written statements of law and fact. The [administrative law
        judge] “shall conduct and conclude a hearing . . . and render a decision . . . not later
        than” 90 days after a timely request. Fourth, the provider may appeal to the
        Medicare Appeals Council[,] an organization independent of both [the Centers for
        Medicare and Medicaid Services] and [the Office of Medicare Hearings and


                                                   2
       Appeals]. The [Medicare Appeals] Council reviews the [administrative law judge’s]
       decision de novo and is similarly required to issue a final decision within 90 days.
       Furthermore, if the [administrative law judge] fails to issue a decision within 90
       days, the provider may “escalate” the appeal to the [Medicare Appeals] Council,
       which will review the [Qualified Independent Contractor’s] reconsideration.

Family Rehab., 886 F.3d at 499–500 (footnotes and citations omitted).

       When a party escalates the appeal to the Medicare Appeals Council under 42 C.F.R.

§ 405.1016, the Council must issue a final decision, dismiss the claim, or remand the case to the

chief administrative law judge within 180 days of receiving the escalation. 42 C.F.R. § 405.1100.

Because escalated appeal can occur only after the administrative law judge has failed to issue an

order within 90 days, and because the Council has 180 days to issue a decision, it can take a party

270 days, or more, to receive a decision after requesting review before an administrative law judge.

       Adams alleges that a large and growing backlog of Medicare appeals from an increased

number of claims has slowed the time for a supplier to complete the Medicare appeals process.

(Docket Entry No. 1 at ¶¶ 15–16). From January to September 1, 2017, 167,899 new claims for

adjudication had been filed, but only 76,000 of a total of 595,000 outstanding claims were

adjudicated. (Id. at ¶ 20). The predicted wait times between obtaining a reconsideration decision

from a Qualified Independent Contractor and appearing before an administrative law judge is

between three to five years, and sometimes longer. (Id. at ¶ 22); Family Rehab., 886 F.3d at 500

(“According to [the plaintiff]—and effectively conceded by the government—it will be unable to

obtain an administrative-law-judge hearing for at least another three to five years.”). The

government admits that “it is uncertain when Adams will receive an [administrative-law-judge]

hearing.” (Docket Entry No. 9 at 6).




                                                 3
        B.      Facts

        On December 27, 2016, Health Integrity, L.L.C., a Zone Program Integrity Contractor,

determined that Adams had received $418,035 in overpayments for reimbursement claims submitted

from July 17, 2012, to January 15, 2016. (Docket Entry No. 1 at ¶ 26). The known overpayment

was $14,846; the $418,035 amount was extrapolated through statistical sampling. (Id.). Novitas

Solutions, a Medicare Administrative Contractor, notified Adams of the alleged overpayment and

recoupment obligation. (Id. at ¶ 27). Adams claims that the notice “was not accompanied by any

of the essential statistical data used to calculate the overpayment, nor did it include critical evidence

regarding the audit.” (Id.).

        On February 7, 2017, Adams initiated the first step of the Medicare appeals process by

asking Novitas Solutions for a redetermination of Health Integrity’s overpayment determination.

(Id. at ¶ 28). Adams argued that Health Integrity failed to adhere to the statutory and regulatory

guidelines in denying the claims comprising the extrapolation sample. (Id. at ¶ 29). Adams also

argued that the extrapolation was not accurate because Health Integrity’s statistical sampling

methodology did not conform to statutory and regulatory guidelines. (Id.). On April 5, 2017,

Novitas Solutions sustained the overpayment determination. (Id. at ¶ 30).

        On June 9, 2017, Adams initiated the second step of the appeals process by asking a

Qualified Independent Contractor to reconsider the Novitas Solutions decision. (Id. at ¶ 31). On

August 15, 2017, the Qualified Independent Contractor, C2C Innovative Solutions, Inc., affirmed

the Novitas Solutions redetermination, stating that “the sample size used by [Health Integrity] was

not adequate to justify this demand amount,” and that Health Integrity “would have had to

recalculate the demand amount based on a different (more conservative) extrapolation


                                                   4
methodology.” (Id. at ¶ 32). On December 15, 2017, C2C Innovation Solutions reopened its August

15 decision and revised it as “partially favorable.” (Id. at ¶ 33). Adams still lost on each individual

claim in the C2C Innovation Solutions’ revised decision, which again stated that the sample size

used by Health Integrity was inadequate to justify the demand amount. (Id. at ¶ 34). Health

Integrity then issued a reconsideration decision, but that decision did not recalculate the

overpayment amount. (Id. at ¶¶ 34–35).

       On February 12, 2018, Adams requested a hearing before an administrative law judge,

arguing that C2C Innovation Solutions failed to adhere to the statutory and regulatory guidelines

when it denied the sample claims, and that the statistical sampling methodology was improper. (Id.

at ¶ 36). Adams alleges that, “[b]ased on Defendant’s recent reports, the hearing and decision that

is required within 90 days may not be available for at least another three to five years due to the

serious backlog of agency appeals.” (Id. at ¶ 37).

       Novitas Solutions recalculated the recoupment amount and reduced Adams’s liability to

$401,611.80 from $418,035, stating that it had used a new methodology.1 (Id. at ¶ 38). Adams

alleges that, because the use of statistical sampling was invalidated, Novitas Solutions should have

limited its overpayment and recoupment to $14,846, the actual overpayment amount. (Id.). Instead,

HHS has threatened to collect $418,035, the original overbilling estimate. (Id. at ¶ 39).

       Federal courts have jurisdiction over a “final decision” of HHS “arising under” the Medicaid

Act. 42 U.S.C. § 405(g)–(h); 42 U.S.C. § 1395ff(b)(1)(A). Although Adams did not escalate its

case to the Medicare Appeals Council, the final level of administrative appeals, Adams claims it has



       1
        Adams does not explain how Novitas Solutions’ new methodology differed from the original
methodology.


                                                  5
exhausted administrative remedies because HHS failed to provide a hearing before an administrative

law judge within 90 days, as required. (Docket Entry No. 1 at ¶ 40).

       Adams claims that if the government initiated recoupment of the $418,035, “[a] successful

business valued at $1 million would be destroyed.         Twelve valuable employees would be

terminated.” (Id. at ¶ 1). To prevent that injury, Adams seeks injunctive relief, a declaratory

judgment, attorney fees, and costs. (Id. at ¶ 89). Adams also requests mandamus relief, arguing that

the court must compel HHS to issue another reconsideration decision in accordance with C2C

Innovation Solutions’ findings because Health Integrity did not recalculate the overbilling amount

in its reconsideration decision. (Id. at ¶¶ 66–73).

II.    The Family Rehab Case

       In Family Rehab., Inc. v. Azar, 886 F.3d 496 (5th Cir. 2018), a Zone Program Integrity

Contractor determined that Family Rehabilitation, Inc., a home-health agency that generated most

of its revenue from Medicare, received $7.8 million in Medicare overpayments. Family Rehab., 886

F.3d at 498–499. The Zone Program Integrity Contractor did not calculate the exact overpayment

amount; instead, it determined an estimate “us[ing] a statistical method to extrapolate the alleged

overbilling rate.” Id. at 499. A Medicare Administrative Contractor then demanded that Family

Rehab repay the $7.8 million. Family Rehab., Inc. v. Azar, No. 17-3008, 2018 WL 3155911, at *2

(N.D. Tex. June 28, 2018).

       Family Rehab, “challenging both the initial audit results and the extrapolation methodology,

exhausted the first two stages of th[e] administrative appeals process.” Family Rehab., 886 F.3d at

499. First, Family Rehab petitioned the Medicare Administrative Contractor for a redetermination

of its initial findings. Id. The Medicare Administrative Contractor reduced the amount owed from


                                                 6
$7.8 million to $7.6 million. Id. Second, Family Rehab “appealed the [Medicare Administrative

Contractor’s] redetermination to the [Qualified Independent Contractor].” Family Rehab., 2018 WL

3155911, at *2. Although Family Rehab, in accordance with administrative requirements, requested

an administrative-law-judge hearing, the government began to recoup the alleged overpayment. Id.

Family Rehab laid off almost 89% of its staff and cut its patient numbers from 289 to 8 as a result

of the recoupment. Family Rehab., Inc. v. Azar, No. 17-3008, 2018 WL 2670730 (N.D. Tex. June

4, 2018), at *1. Family Rehab brought due process and ultra vires claims against HHS, seeking

injunctive relief. Id. at 2. The plaintiff had not escalated its case to the Medicare Appeals Council

before filing suit. Family Rehab., 886 F.3d at 499.

       The Fifth Circuit held that the district court had jurisdiction over Family Rehab’s due process

and ultra vires claims under the Eldridge collateral-claim exception to the final agency decision

requirements of 42 U.S.C. § 405(g) and (h). Family Rehab., 886 F.3d at 500–01. The panel

reasoned that Family Rehab’s due process and ultra vires claims were “plainly collateral” because

“Family Rehab seeks only a hearing before the recoupment of its Medicare revenues,” which does

“not require the court to wade into the . . . merits of recoupment.” Id. at 503.

       The Fifth Circuit rejected Family Rehab’s assertion of federal-question jurisdiction under

Illinois Council’s preclusion-of-judicial review exception. See Shalala v. Ill. Council on Long Term

Health Care, Inc., 529 U.S. 1, 23 (2000). The panel explained that the “exception is narrow and

applies only when channeling a claim through the agency would result in the ‘complete preclusion

of judicial review.’” Family Rehab., 886 F.3d at 504–05 (emphasis in original). Family Rehab

failed to show “either that bringing its claim administratively is ‘a legal impossibility,’ or that it




                                                  7
faces ‘a serious practical roadblock to having [its] claims reviewed in any capacity, administratively

or judicially.’” Id. at 504–05; see also Ill. Council, 529 U.S. at 19.

       Finally, the panel held that the district court lacked mandamus jurisdiction under 28 U.S.C.

§ 1361. Although “§ 405(h) does not preclude mandamus jurisdiction,” which “exists if the action

is an attempt to compel an [agency] to perform an allegedly nondiscretionary duty owed to the

plaintiff,” the mandamus statute “does not provide jurisdiction over requests ‘for . . . injunctive

relief.’” Id. at 505–06. The Fifth Circuit also clarified that a plaintiff is not required to exhaust

administrative remedies to invoke mandamus jurisdiction. Id. at 506. But because Family Rehab

requested only an injunction, and not mandamus, “§ 1361 does not confer jurisdiction because [the

provider did] not seek mandamus relief.” Id.

III.   The Motion to Dismiss

       A.      The Government’s Primary Argument—Lack of Subject-Matter Jurisdiction

               1.       Legal Standard

       Federal Rule of Civil Procedure 12(b)(1) governs challenges to a court’s subject-matter

jurisdiction. “Under Rule 12(b)(1), a claim is properly dismissed for lack of subject-matter

jurisdiction when the court lacks the statutory or constitutional power to adjudicate the claim.” In

re FEMA Trailer Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286 (5th Cir. 2012) (quotation

omitted). “Courts may dismiss for lack of subject matter jurisdiction on any one of three different

bases: (1) the complaint alone; (2) the complaint supplemented by undisputed facts in the record;

or (3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Clark v. Tarrant Cty., 798 F.2d 736, 741 (5th Cir. 1996) (citing Williamson v. Tucker, 645 F.2d 404,

413 (5th Cir. 1981)).


                                                  8
        The plaintiff bears the burden of demonstrating that subject-matter jurisdiction exists. See

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001). When examining a factual challenge

to subject-matter jurisdiction under Rule 12(b)(1), which does not implicate the merits of the

plaintiff’s cause of action, the district court has substantial authority to “weigh the evidence and

satisfy itself as to the existence of its power to hear the case.” Williamson, 645 F.3d at 413. “[A]

motion to dismiss for lack of subject matter jurisdiction should be granted only if it appears certain

that the plaintiff cannot prove any set of facts in support of his claim that would entitle [the] plaintiff

to relief.” Ramming, 281 F.3d at 161 (citing Home Builders Ass’n of Miss., Inc. v. City of Madison,

Miss., 143 F.3d 1006, 1010 (5th Cir. 1998)).

        “The Medicare Act severely restricts the authority of federal courts by requiring ‘virtually

all legal attacks’ under the Act be brought through the agency.” Physician Hosps. of Am. v.

Sebelius, 691 F.3d 649, 653 (5th Cir. 2012). In the normal course, because a claimant must obtain

a final decision from HHS before seeking relief in federal court, a provider like Adams “may come

to district court only after either (1) satisfying all four stages of administrative appeal, i.e., after the

[Medicare Appeals] Council has rendered a decision, or (2) after the provider has escalated the claim

to the [Medicare Appeals] Council and the Council acts or fails to act within 180 days. Family

Rehab., 886 F.3d at 501 (citations omitted); U.S.C. §§ 405(g)–(h); 42 C.F.R. § 405.1132. Three

narrow exceptions excuse exhaustion: (1) the Eldridge collateral-claim exception under § 405(g);

(2) the preclusion-of-judicial-review exception under 28 U.S.C. §  1331; and (3) mandamus

jurisdiction under 28 U.S.C. § 1361. Family Rehab., 886 F.3d at 501; see Mathews v. Eldridge, 424

U.S. 319, 330–31 (1976); Ill. Council, 529 U.S. at 19; Randall D. Wolcott, M.D., P.A. v. Sebelius,

635 F.3d 757, 764 (5th Cir. 2011). Adams concedes that its claims arise under the Medicare Act.


                                                     9
(Docket Entry No. 1 at ¶¶ 7, 14; Docket Entry No. 25 at 1–2, 10–11). Adams also admits that it did

not escalate its appeal to the Medicare Appeals Council. (Docket Entry No. 1 at ¶¶ 36–40; Docket

Entry No. 25 at 1–2, 10–11). Adams must therefore satisfy an exception for the court to adjudicate

this action. While Adams’s complaint asserts jurisdiction under the collateral-claim, preclusion-of-

judicial-review, and mandamus exceptions, its response to the government’s motion to dismiss

invokes only collateral-claim and mandamus jurisdiction.

        The government argues that the court does not have jurisdiction because “Congress has not

waived sovereign immunity.” (Docket Entry No. 9 at 8). But Congress enacted 42 U.S.C. § 405(g),

permitting claimants to sue HHS in federal court. The government contends that § 405(g)’s final

agency requirement is a condition precedent of the statute’s waiver of sovereign immunity. Fifth

Circuit case law, however, implies that if a plaintiff satisfies one of the exceptions to the final

agency requirement, the government consents to suit. See Family Rehab., 886 F.3d at 501.

                2.      The Collateral-Claim Exception

        The Eldridge collateral-claim exception is governed by a two-pronged test. Jurisdiction

exists over Medicare claims: (1) “that are ‘entirely collateral’ to a substantive agency decision” and

(2) “for which ‘full relief cannot be obtained at a postdeprivation hearing.’” Family Rehab., 886

F.3d at 501 (citing Eldridge, 424 U.S. at 330–32). “For a claim to be collateral, it must not require

the court to ‘immerse itself’ in the substance of the underlying Medicare claim or demand a ‘factual

determination’ as to the application of the Medicare Act.” Id. (citing Affiliated Prof’l Home Health

Care Agency v. Shalala, 164 F.3d 282, 285–286 (5th Cir. 1999)). And because “the claim must seek

. . . relief that would be unavailable through the administrative process,” the plaintiff cannot request

“‘administrative,’ i.e., . . . substantive, permanent relief.” Id. In short, a plaintiff “may bring claims


                                                   10
that sound only in constitutional or procedural law . . . and request that benefits be maintained

temporarily until the agency follows the statutorily or constitutionally required procedures.” Id. at

503. Under the second prong, a party must “rais[e] at least a colorable claim’ that erroneous

recoupment will ‘damage [it] in a way not recompensable through retroactive payments.’” Id. at 504

(citing Eldridge, 424 U.S. at 331).

       Applying these principles in Family Rehab., the Fifth Circuit held that the district court had

jurisdiction under § 405(g). First, the panel found that Family Rehab’s claims were “plainly

collateral.” Id. The panel reasoned that “Family Rehab seeks only [temporary relief and] a hearing

before the recoupment of its Medicare revenues,” which “only require the court to determine how

much process is [due] under the Constitution and federal law before recoupment.” Id. Family

Rehab also satisfied the exception’s second prong by alleging that it would suffer the irreparable

harm of bankruptcy if the government imposed recoupment. That contention “‘rais[ed] at least a

colorable claim’ that erroneous deprivation will ‘damage [it] in a way not recompensable through

retroactive payments.” Id. at 504 (citing Eldridge, 424 U.S. at 331).

       Adams seeks identical relief, an injunction “that requires [HHS] to suspend recoupment until

it can provide a hearing and decision within 90 days.” (Docket Entry No. 1 at ¶¶ 3, 47, 53, 59, 65).

Because that relief is temporary and “unrelated to the merits of the recoupment,” Family Rehab., 886

F.3d at 503, it is collateral under Eldridge. And, as in Family Rehab., Adams asserts that it will

suffer irreparable injury, bankruptcy, if the government collects the alleged overpayment. It is

apparently undisputed that Adams has already downsized from 12 to 2 employees since 2016.

Adams cannot obtain full relief at a postdeprivation hearing. Because Adams satisfies the collateral-

claim exception’s two prongs, the court has jurisdiction over its due process and ultra vires claims.


                                                 11
                3.     Federal-Question Jurisdiction

       Jurisdiction exists over Medicare claims under 28 U.S.C. § 1331 if administrative obstacles

“would not simply channel review through [HHS,] but would mean no review at all.” Ill. Council,

529 U.S. at 19. “This exception is narrow and applies only when channeling a claim through the

agency would result in the ‘complete preclusion of judicial review.’” Family Rehab., 886 F.3d at

504–05 (emphasis in original) (citing Ill. Council, 529 U.S. at 23). A plaintiff asserting jurisdiction

under the exception “must show either that bringing its claim administratively is ‘a legal

impossibility,’ or that it faces ‘a serious practical roadblock to having [its] claims reviewed in any

capacity, administratively or judicially.’” Id. at 505. The Fifth Circuit has “required channeling so

long as ‘there potentially were other parties with an interest and a right to seek administrative

review.’” Id.

       In Family Rehab., the panel held that the district court did not have federal-question

jurisdiction because, “[g]iven the thousands of ongoing Medicare appeals[,] there is no dearth of

third parties with both the incentives and capacity to challenge the timeliness of [administrative-law-

judge] hearings.” Id. Here, the court does not have jurisdiction under § 1331 because Adams has

not alleged facts that if proven would show that administrative review is “a legal impossibility.” As

in Family Rehab., Adams contends that administrative-law-judge review is significantly delayed;

Adams does not claim that review is altogether unavailable.

                4.     Mandamus Jurisdiction

       Under 28 U.S.C. § 1361, “mandamus jurisdiction exists if the action is an attempt to compel

an officer or employee of the United States or its agencies to perform an allegedly nondiscretionary

duty owed to the plaintiff.” Wolcott, 635 F.3d at 766. Because mandamus requires the government


                                                  12
to affirmatively perform an action, injunctive relief that mandates forbearance does not confer

jurisdiction under § 1361. Id. at 766–67. Here, the government argues that Adams must have

exhausted all available remedies to invoke mandamus jurisdiction. (Docket No. 9 at 11). That

contention, however, conflates jurisdiction with the merits. Family Rehab., 886 F.3d at 506 (“We

have cautioned to ‘avoid tackling the merits under the ruse of assessing jurisdiction.’”). Further, in

dicta, the Fifth Circuit has clarified that plaintiffs are not required “to exhaust all other avenues of

relief” to establish mandamus jurisdiction. Id. at 506.

       In Family Rehab., the Fifth Circuit held that mandamus was unavailable because the provider

requested an injunction instead of an order compelling the government to affirmatively discharge

a duty. Id. By contrast, in Wolcott, the panel held that mandamus jurisdiction existed over three

counts “because the ultimate relief [the plaintiff] seeks . . . is an order compelling the defendants to

perform a nondiscretionary duty.” Wolcott, 635 F.3d at 766. In this case, Adams asserts mandamus

jurisdiction to compel Novitas Solutions to issue a new recalculation letter limiting its liability from

$418,035 to $14,846 because C2C Innovative Solutions invalidated Health Integrity’s extrapolation

methodology. (Docket Entry No. 1 at ¶¶ 66–73).

       But case law limits mandamus to due process rights, not particular outcomes. In Family

Rehab., the Fifth Circuit implied that mandamus jurisdiction would exist if the provider sought an

order compelling the government to provide a timely hearing before an administrative law judge.

Family Rehab., 886 F.3d at 506. In Wolcott, the panel found mandamus jurisdiction because the

plaintiff sought an order compelling the government to abide by the law and binding administrative

decisions. Wolcott, 635 F.3d at 766. By contrast, Adams asks for an order that compels a certain




                                                  13
result, the limitation of its liability to $14,846. That request is not analogous to the relief sought in

Family Rehab. or Wolcott.

        Further, the duty at issue is discretionary. The authority cited, 42 U.S.C. § 1395ff(c) and 42

C.F.R. §§ 405.960–405.978, affords process through the establishment of the Medicare appeals

system. The statute and regulations do not impose a government obligation to reissue a recalculation

letter limiting Adams’s recoupment obligation to the actual overpayment amount. The Medicare

Claims Processing Manual is instructive. The Manual provides that “[if] the payment amount must

be . . . recomputed, it effectuates the decision within 30 days . . . The amount must be computed as

soon as possible.” MEDICARE CLAIMS PROCESSING MANUAL Ch. 29 § 320.9. While the Manual

establishes a duty to recalculate, it does not mandate a particular result or methodology.

        Adams has failed to allege a nondiscretionary duty, and the court cannot exercise jurisdiction

under § 1361.

        B.      The Government’s Alternative Argument—Failure to State a Claim

        The government’s motion to dismiss and reply brief contest only the requested mandamus

relief. (Docket Entry No. 9 at 13–15; Docket Entry No. 29 at 4). The government does not argue

for dismissal because Adams failed to state a claim under Count 1 (Violation of Procedural Due

Process of Law); Count 2 (Violation of the Medicare Act); Count 3 (Violation of the Statutory

Limitation on Recoupment); and Count 4 (Ultra Vires). Notwithstanding, the government seeks

dismissal of all claims by framing the case that is, “[a]t its heart [sounds] in mandamus,” because

Adams “seeks to reduce the amount of an overpayment determination that is still subject to the

administrative review process.” (Docket Entry No. 29 at 1).




                                                   14
        That argument is unavailing. While Adams seeks mandamus relief in the form of an order

compelling HHS to reduce its overpayment liability, Adams also seeks declaratory and injunctive

relief that are not mandamus in nature. The complaint states that the “[p]laintiff is entitled to

injunctive relief that requires Defendant to suspend recoupment until it can provide a hearing and

decision within 90 days or otherwise can follow the statutorily and constitutionally required

procedures.” (Docket Entry No. 1 at ¶¶ 3, 47, 53, 59, 65). The complaint is not limited to

mandamus, and the court only reviews whether Adams failed to state a claim under Count 5

(Mandamus).

                1.      The 12(b)(6) Standard

        Rule 12(b)(6) allows dismissal if a plaintiff fails “to state a claim upon which relief can be

granted.” FED. R. CIV. P. 12(b)(6). Rule 12(b)(6) must be read in conjunction with Rule 8(a), which

requires “a short and plain statement of the claim showing that the pleader is entitled to relief.” FED.

R. CIV. P. 8(a)(2). A complaint must contain “enough facts to state a claim to relief that is possible

on its face.” Bell Atl. Corp.v. Twombly, 550 U.S. 544, 570 (2007). Rule 8 “does not require

‘detailed factual allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

555). “A claim has facial plausibility when the plaintiff pleads factual content that allows the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability requirement,’ but

it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (citing Twombly,

550, U.S. at 556).




                                                  15
        To withstand a Rule 12(b)(6) motion, a “complaint must allege ‘more than labels and

conclusions,’” and “a formulaic recitation of the elements of a cause of action will not do.” Norris

v. Hearst Trust, 500 F.3d 454, 464 (5th Cir. 2007) (quoting Twombly, 550 U.S. at 555). “Nor does

a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (alteration in original) (quoting Twombly, 550 U.S. at 557). “[A] complaint does

not need detailed factual allegations, but must provide the plaintiff’s grounds for entitlement to

relief—including factual allegations that when assumed to be true ‘raise a right to relief above the

speculative level.’” Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir. 2007) (quoting Twombly, 550

U.S. at 555). “Conversely, when the allegations in a complaint, however true, could not raise a

claim of entitlement to relief, this basic deficiency should be exposed at the point of minimum

expenditure of time and money by the parties and the court.” Id. (internal quotation marks and

alteration omitted) (quoting Twombly, 550 U.S. at 558).

                2.      The Mandamus Standard

        “Mandamus may only issue when (1) the plaintiff has a clear right to relief, (2) the defendant

a clear duty to act, and (3) no other adequate remedy exists.” Wolcott, 635 F.3d at 768. The Fifth

Circuit has clarified that “[m]andamus is only appropriate when the duty is ‘so plainly prescribed

as to be free from doubt’; thus, mandamus is not available to review discretionary acts of agency

officials.” Id. Further, “[a]n alternative remedy, including an administrative remedy, is adequate

if it is ‘capable of affording full relief as to the very subject matter in question.’” Id.

        Even if this court had mandamus jurisdiction, Adams’s complaint alleges contradictory facts

that undermine its claim for mandamus relief. First, Adams alleges that C2C Innovative Solutions’

“reviewers stated ‘the sample size used by [Health Integrity] was not adequate to justify [$418,035]’


                                                   16
and that the [Health Integrity] must recalculate the overpayment ‘using a different (more

conservative) extrapolation methodology.’” (Docket Entry No. 1 at ¶¶ 34, 67). Second, Adams

alleges that Novitas Solutions, which issued a recalculation letter that lowered the demand amount

to $401,661 from $418,035, “was required to have limited recovery to the actual overpayment or

$14,846.” (Id. at ¶ 70). But, as the government observes, (Docket Entry No. 9 at 6), Novitas

Solutions calculated the reduced sum using “a new methodology.” (Docket Entry No. 1 at ¶ 69).

Adams does not explain whether Novitas Solutions “us[ed] a different (more conservative)

extrapolation methodology” as required by C2C Innovative Solutions in August 2017. From the

face of the complaint, it seems plausible that Novitas Solutions followed C2C Innovative Solutions’

guidance because the recalculation amount was lower than the original overpayment estimate and

the result of a new methodology. It appears that the Novitas Solutions discharged the duty allegedly

owed to Adams that it now seeks this court to enforce through mandamus.

       Adams responds that “[i]nstead of limiting overpayment to the actual amount,” $14,846,

HHS “extrapolated and determined an entirely new overpayment of $401,661 contrary to” the

statutory and regulatory guidelines. (Docket Entry No. 25 at 14–15). But that contention contradicts

the central premise of Adams’s mandamus claim—C2C Innovative Solutions required a new

estimate and, according to the complaint and response, Novitas Solutions delivered a reduced

overbilling amount based on a new methodology. The government correctly argues that Adams

“provides no factual or legal basis for its belief that it has a clear right and the Secretary a non-

discretionary duty to recalculate the overpayment in the specific manner requested by Adams.”

Count 5 (Mandamus) is dismissed, with prejudice.




                                                 17
IV.     The Preliminary Injunction

        Adams maintains that HHS has threatened to recoup the original overbilling estimate of

$418,035. (Docket Entry No. 1 at ¶ 1). In June 2018, Adams claimed that the government had

imposed recoupment. (Docket Entry No. 5 at 2). In July, the court temporarily restrained HHS from

collecting the alleged overpayment amount. (Docket Entries No. 17, 21, 22). In August 2018, the

court heard argument on whether to enjoin the government from recouping any Medicare funds from

Adams. (Docket Entry No. 35). Adams asserts that if the government collects the alleged

overpayment amount, it will be forced to file for bankruptcy before it has an opportunity to contest

the recoupment before an administrative law judge. (Docket Entry No. 1 at ¶ 1; Docket Entry No.

46 at 1). Adams requests that recoupment be suspended until HHS complies with the statutory

procedures that protect against premature and excessive collection. (Docket Entry No. 5 at 9).

        A.      The Legal Standard

        To obtain a preliminary injunction, Adams must establish “(1) a substantial likelihood of

success on the merits, (2) a substantial threat of irreparable injury if the injunction is not issued, (3)

that the threatened injury if the injunction is denied outweighs any harm that will result if the

injunction is granted, and (4) that the grant of an injunction will not disserve the public interest.”

Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011); Nichols v. Alcatel USA, Inc., 532 F.3d 364,

372 (5th Cir. 2008). “[A]t the preliminary injunction stage, the procedures in the district court are

less formal, and the district court may rely on otherwise inadmissible evidence, including hearsay

evidence.” Sierra Club, Lone Star Chapter v. F.D.I.C., 992 F.2d 545, 551 (5th Cir. 1993).




                                                   18
       B.      Analysis

       In Family Rehab., the district court, on remand, preliminarily enjoined the government

“from withholding Medicare payments . . . to Family Rehab to effectuate recoupment.” Family

Rehab., 2018 WL 3155911, at *7. The court found that: (1) Family Rehab had demonstrated a

substantial likelihood of success on its procedural due process claim by showing that HHS had not

complied with statutory procedures; (2) Family Rehab had established a substantial threat of

irreparable injury if HHS continued to collect the alleged overpayment; (3) the balance of injury

weighed in favor of granting relief because Family Rehab would be forced to shut its doors,

employees would lose jobs, and patients would lose services if the preliminary injunction was not

granted, while HHS would be able to recoup any overpayments if an administrative law judge

eventually ruled in the government’s favor; and (4) no public interest would be disserved by

granting the relief; instead, the public interest would benefit from the continued access to the

services Family Rehab provided. Id. at 3–7. The court waived a bond. Id. at 7. The analysis in the

opinion is useful and thorough. See Han Ma Eum, Inc. d/b/a Coastal Home Health Care v. Azar,

No. H-18-2946 (S.D. Tex. Sep. 26, 2018) (enjoining the government from recouping Medicare

payments because of the backlog of administrative-law-judge hearings). This court applies a similar

analysis to these similar facts and issues, and reaches a similar result.

               1.      Substantial Likelihood on the Merits

       Adams’s procedural due process claim provides a basis for finding a likelihood of success

on the merits. Adams claims that HHS’s “discretionary recoupment has begun without first

providing [it with] the procedural due process mandated under the [Constitution and] statute.”




                                                  19
Family Rehab., 2018 WL 3155911, at *4. Three factors are weighed when determining whether

adequate procedural due process has been provided:

       First, the private interest that will be affected by the official action; second, the risk
       of an erroneous deprivation of such interest through the procedures used, and the
       probable value, if any, of additional or substitute procedural safeguards; and finally,
       the Government’s interest, including the function involved and the fiscal
       administrative burdens that the additional or substitute procedural requirement would
       entail.

Eldridge, 424 U.S. at 335.

       Adams has a property interest in receiving and retaining the Medicare payments it has

earned. That interest is violated by the government’s failure to timely adjudicate Adams’s

administrative appeal, as required by 42 U.S.C. § 1395ff(d)(1)(A). Adams requested a hearing

before an administrative law judge in February 2018. (Docket Entry No. 1 at ¶ 36). It was entitled

to a decision within 90 days. Adams still has not received a hearing. Because the government

conceded that it will take three to five years to provide one, (Id. at ¶ 22); Family Rehab., 886 F.3d

at 500, there is a high risk that the government will deprive Adams of its property interest without

affording Adams the required procedural protections.

       Adams’s right to escalate the appeal from the administrative-law-judge level to the Medicare

Appeals Council, the final administrative step, does not cure the government’s due process violation.

When a party requests review before an administrative law judge, that judge must “conduct and

conclude a hearing.” 42 U.S.C. § 1395ff(d)(1)(A). By contrast, when a party escalates their claim

to the Medicare Appeals Council, the Council may, but is not required to, conduct additional

proceedings, including a hearing. 42 C.F.R. § 405.1108. The Council may instead issue a decision

based on the record without supplementation, remand the case to the administrative law judge, or




                                                  20
dismiss the request. Id. Escalation does not adequately protect the procedural safeguards the statute

provides the appealing party.

       Because Adams has demonstrated a substantial likelihood of success on the merits of its

procedural due process claim, this factor weighs in favor of granting the preliminary injunction.

               2.      Irreparable Injury

       “In the Medicare withholding context, going out of business can be sufficient evidence of

irreparable injury.” MaxMed Healthcare, Inc. v. Burwell, No. SA:14-CV-988-DAE, 2015 WL

1310567, at *3 (W.D. Tex. Mar. 23, 2015). HHS seeks to collect $418,035 from Adams. Adams

alleges that it will file for bankruptcy and close its doors if HHS continues to recoup that amount.

(Docket Entry No. 1 at ¶¶ 1, 44, 50, 56, 62, 76, 80, 83). Adams’s owner, Obiefuna Monwe, stated:

       Prior to [the government’s] imposition of recoupment in 2017, [Adams] submitted
       an extended repayment plan. However, Novitas Solutions, Inc. was unable to
       arrange for the . . . repayment plan because the $418,035 overpayment had already
       been referred to the Department of Treasury for collection. Furthermore, [Adams’s]
       annualized gross proceeds were approximately $233,559.70 when recoupment was
       imposed in 2017, and when it contemplated a repayment plan. However, a 60-month
       repayment plan required an approximate $8,880.00 initial payment, and the supplier
       lacked sufficient cash resources for the first payment. Additionally, the supplier
       could not make monthly payments because, ultimately, such payments would have
       cost the supplier approximately $106,500.00 per year, which amounted to about 45%
       of gross annual revenues and was not feasible.

(Docket Entry No. 8 at ¶ 5).

       The government argues that Adams “cannot show that it going out of business is the result

of the [government’s] actions.” (Docket Entry No. 43 at 2). The government claims that the

“financial information [Adams] produce[d] demonstrates that it was losing money in the years

before [the government] sought to recoup an overpayment, and that Adams . . . is not wholly reliant



                                                 21
on Medicare payments for its continued existence. (Id.). Lastly, the government contends that

because Adams’s disclosures were incomplete and inaccurate, the court “cannot credibly rely on the

financial documentation . . . to support its claims of irreparable harm.” (Id. at 4).

       In July 2018, Adams presented evidence that it has two employees, down from 12 in 2016,

and has had to sell one of its transport vehicles due to financial constraints. (Docket Entry No. 17).

While the court takes note of Adams’s incomplete disclosures, Adams supplemented the record in

September 2018. (Docket Entry No. 36-2). Adams’s 2016 tax return shows income of $357,839

and losses of $62,945. (Id. at 16). Its 2017 return shows income of $657,203 and losses of $17,832.

(Id. at 5). It is clear that Adams’s financial health was improving before the government initiated

recoupment. Permitting HHS to recoup the alleged overpayment throughout the next three to five

years will cause Adams to close its doors. The only remedy that will adequately protect Adams is

ordering the government to suspend its recoupment efforts. This factor weighs in favor of granting

the preliminary injunction.

               3.      Balancing the Injury to the Plaintiffs Against the Harm to the
                       Defendants

       If the preliminary injunction is not granted, Adams will go out of business and more

employees will lose jobs. (Docket Entry No. 5 at 2). The harm to Adams is irreparable and severe.

The harm to HHS is minimal. The overpayment amount the government seeks to recoup is small

in comparison to the $7.5 million overpayment amount in Family Rehab, and the government will

recoup the money if an administrative law judge rules in its favor. The government is not prejudiced

by the delay; Adams is. This factor weighs in favor of granting the preliminary injunction.




                                                 22
               4.      The Public Interest

       Like the provider in Family Rehab, Adams is not under HHS scrutiny for providing poor or

inadequate services to Medicare patients. Family Rehab., 2018 WL 3155911, at *7. While the

public has an interest in seeing that government programs are not abused, the harm to the

government from granting the preliminary injunction is minimal. Adams’s patients, and others in

need of ambulance services in the area Adams serves, will be harmed if Adams files for bankruptcy

and closes its doors. This factor weighs in favor of granting the preliminary injunction.

       Although the government suggests that the alleged overpayment to Adams was the product

of fraud, the government does not make a factual or legal showing necessary to support recoupment

at this stage, on that ground. The suggestion raises issues outside the narrow questions of

jurisdiction and whether the court should enjoin the government from recouping the alleged

overpayment in advance of a hearing. On this record, Adams has established that it is entitled to a

preliminary injunction.

       E.      Conclusion

       For the reasons explained above, Adams’s request for a preliminary injunction, (Docket

Entry No. 1 at ¶¶ 80–86), is granted. The government is enjoined from withholding Medicare

payments to Adams to recoup the alleged overpayments until the entry of final judgment in this case.

The court issues a separate order.

               SIGNED on October 23, 2018, at Houston, Texas.

                                                   ______________________________________
                                                            Lee H. Rosenthal
                                                      Chief United States District Judge




                                                23
